By the court.
Johnson, J.
The national ■ government may * pass Such laws as may be proper and necessary to avoid the mis. chiefs arising from the counterfeiting, and passing, as true, the forged bills of credit of the bank of the nation; but it cannot be maintained that the several State governments may not also pass such laws, as they shall deem necessary, to the welfare of their internal concerns, in relation to the same subject. The power and authority which may be used and exercised by each, in". this behalf, is by no means incompatible, but perfectly reconeiieable and consistent. As to the other objection to the detention of the prisoner, predicated on a strict construction of our act of assembly, against the offence of forgery, &c., I am of opinion it cannot prevail. ' I- see no necessity for construing these words of the act, “ with an intention to defraud,” as having reference to the person or persons, whose name in the counterfeit bill has been forged; but on the contrary, 1 think they ought to be construed with reference to the person or persons to whom the 'false bill has been passed, where the charge is,' as in this case, for uttering, and not for forging.
So the objections were both overruled, and the motion for the prisoner’s discharge negatived. But having demanded his trial, by motion in open court, on'the first day of the present term, and ild indictment having been preferred against hind, he was admitted to bail on the last day of the term ; the solicitor of the circuit not making, it appear, that the witnesses in behalf óf the 'State, to sup-' port the prosecution in this case, could not have been procured, or that reasonable diligence had been used to enforce their attendance. See stat. 31, Car. 2. P. L. 21. A. A. 1712.